Opinion issued February 26, 2019




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00861-CV
                            ———————————
                    IN THE MATTER OF C.M.R., A CHILD



                     On Appeal from the 314th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-01550J


        Appellant, C.M.R., has filed an unopposed motion to dismiss this appeal. No

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.